DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
 
Response to Amendment
	The amendment filed on 8/16/2021 has been entered.  Claims 1-16 are pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roervig et al. (US 2015/0174335 A1).
Regarding claim 1, Roervig discloses an injection device (see Fig. 19-22) comprising:
an housing (housing 1003) having a longitudinal axis (longitudinal axis through housing 1003 – see Fig. 21);
an axially-depressible dose button (shield 120 – see par. [0161]);
a dose indicator (drive tube 170) comprising an odometer (scale drum 160) positioned within the housing (housing 1003) and arranged about said longitudinal axis (see Fig. 21-22);
a dose selector (dose setting button 1004) operatively connectable in series to the dose indicator (drive tube 170) (see par. [0156]), the dose selector (dose setting button 1004) and the dose indicator (drive tube 170) being capable of cooperating with one another to set a dose to be ejected from the injection device (see par. [0156]-[0157]); and
a spring (torsion spring A) capable of storing energy necessary for ejecting the dose from the injection device (see par. [0156] and [0147]);


Regarding claim 2, Roervig discloses the injection device of claim 1 wherein the dose selector (dose setting button 1004) is operatively connectable to the dose indicator (drive tube 170) via a ratchet pawl (ratchet element 185) (see par. [0154]), the ratchet pawl (ratchet element 185) releasably engaging the dose selector (dose setting button 1004) (see par. [0168]) and preventing counter-rotation of the dose indicator (drive tube 170) during dose setting (see par. [0155]), the ratchet pawl (ratchet element 185) being disengageable from the dose selector (dose setting button 1004) by axial depression of the dose button (shield 120) (see par. [0168]).

Regarding claim 3, Roervig discloses the injection device of claim 2, wherein said charging force can be transferred from the dose selector (dose setting button 1004) to the spring (torsion spring A) via the engaged ratchet pawl (ratchet element 185) and dose indicator (drive tube 170) (see par. [0156]).

Regarding claim 4, Roervig discloses the injection device of claim 1, wherein the spring (torsion spring A) is a torsion spring (see par. [0156]) and the charging force transferred to the spring (torsion spring A) is a charging torque (see par. [0156]).

Regarding claim 5, Roervig discloses the injection device of claim 4, further comprising a drive assembly (clutch 190, piston rod guide 150, and piston rod 140) having a rotational to axial coupling (see par. [0169]-[0176]), wherein the drive assembly (clutch 190, piston rod guide 150, and piston rod 140) is rotationally drivable by the torsion spring (torsion spring A) and is arranged to provide an axial force for ejecting the dose from the injection device (see par. [0147] and [0169]-[0176]).

Regarding claim 6, Roervig discloses the injection device of claim 5, wherein the drive assembly (clutch 190, piston rod guide 150, and piston rod 140) is rotationally drivable by the torsion spring (torsion spring A) via the dose indicator (drive tube 170) (see par. [0169]).

Regarding claim 7, Roervig discloses the injection device of claim 1, wherein the spring (torsion spring A) is directly locked to the dose indicator (drive tube 170) (see par. [0148] and [0156]).

Regarding claim 10, Roervig discloses the injection device of claim 1, wherein the dose selector (dose setting button 1004) is coupled to the dose indicator (drive tube 

Regarding claim 11, Roervig discloses the injection device of claim 1, wherein the dose indicator (drive tube 170) is marked with a sequence of numbers or symbols (see par. [0157] and Fig. 23 – drive tube 170 forms a unit with scale drum 160 such that drive tube 170 and scale drum 160 rotate together), at least one of the numbers or symbols being visible through an aperture or window (window 105) in the housing (housing 1003) (see par. [0157]).

Regarding claim 13, Roervig discloses the injection device of claim 1, further comprising a medicament container (cartridge 105).

Regarding claim 14, Roervig discloses the injection device of claim 13, wherein the medicament container (cartridge 105) comprises a pre-filled syringe or cartridge (see par. [0083]).

Regarding claim 15, Roervig discloses the injection device of claim 13, further comprising a medicament contained in the medicament container (cartridge 105) (see par. [0098] and [0117]).

Regarding claim 16, Roervig discloses the injection device of claim 15, wherein the medicament is selected from the group comprising: hormones, peptides, proteins, .

Claims 1, 8-9, 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins et al. (US 2016/0058952 A1).
	Regarding claim 1, Higgins discloses an injection device (see Fig. 1) comprising:
a housing (housing 30) having a longitudinal axis (longitudinal axis through housing 30);
an axially-depressible dose button (dose button 120);
a dose indicator (units, gear wheel 140, and tens wheel 130) comprising an odometer (units, gear wheel 140, and tens wheel 130) (see par. [0146]) 
a dose selector (dose setting member 50) operatively connectable in series to the dose indicator (units, gear wheel 140, and tens wheel 130), the dose selector (dose setting member 50) and the dose indicator (units, gear wheel 140, and tens wheel 130) being capable of cooperating with one another to set a dose to be ejected from the injection device (see par. [0146]); and
a spring (drive spring 100) capable of storing energy necessary for ejecting the dose from the injection device (see par. [0137]);
wherein the spring (drive spring 100) is locked at one end to the dose indicator (units, gear wheel 140, and tens wheel 130) (see par. [0143] – drive spring 100 is locked to the units portion of the dose indicator via output spool 102) such that a charging force can be transferred in series from the dose selector (dose setting member 50) to the spring (drive spring 100) via the dose indicator (units, gear wheel 140, and tens wheel 130) (see par. [0143] – rotation of units portion transfers force to output spool then to spring 100), when the dose selector (dose setting member 50) is operatively connected to the dose indicator (units, gear wheel 140, and tens wheel 130), to increase the energy stored by the spring (drive spring 100) (see par. [0140] and [0143]).

Regarding claim 8, Higgins discloses the injection device of claim 1, wherein the spring (drive spring 100) is locked to the dose indicator (units, gear wheel 140, and tens 

Regarding claim 9, Higgins discloses the injection device of claim 1, wherein the dose selector (dose setting member 50) is directly coupled to the dose indicator (units, gear wheel 140, and tens wheel 130) (see par. [0146]).

Regarding claim 11, Higgins discloses the injection device of claim 1, wherein the dose indicator (units, gear wheel 140, and tens wheel 130) is marked with a sequence of numbers or symbols (see Fig. 11, par. [0146] and [0148]), at least one of the numbers or symbols being visible through an aperture or window (window 32) in the housing (housing 30) (see par. [0146]).

Regarding claim 12, Higgins discloses the injection device of claim 1, wherein the odometer (units, gear wheel 140, and tens wheel 130) comprises: 
a units wheel (units) operatively connected to the dose selector (dose setting member 50) so that rotation of the dose selector (dose setting member 50) also rotates the units wheel (see par. [0146]), and
a tens wheel (tens wheel 130) selectively engageable with the units wheel (via gear wheel 140) so that rotation of the units wheel also rotates the tens wheel (tens wheel 130) (see par. [0146] and [0148]).

Regarding claim 13, Higgins discloses the injection device of claim 1 further comprising a medicament container (cartridge 20).

Regarding claim 14, Higgins discloses the injection device of claim 13 wherein the medicament container (cartridge 20) comprises a pre-filled syringe or cartridge (see par. [0131]).

Regarding claim 15, Higgins discloses the injection device of claim 13 further comprising a medicament contained in the medicament container (cartridge 20) (see par. [0001]).

Regarding claim 16, Higgins discloses the injection device of claim 15 wherein the medicament is selected from the group comprising: antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, inflammation, 

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/16/2021, with respect to the rejection(s) of claim 1 and its dependents under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roervig and Higgins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783